Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

BY AND BETWEEN

 

CHARLES H. BEYNON

 

AND

 

BROADWIND ENERGY, INC.

 

 

APRIL 22, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 Definitions

1

 

 

ARTICLE 2 Purchase and Sale of Shares

3

 

 

2.1

Purchase of Shares

3

2.2

Closing

3

 

 

 

ARTICLE 3 Buyer’s Representations and Warranties

4

 

 

3.1

Intentionally Omitted

4

3.2

Additional Representations and Warranties

4

 

 

 

ARTICLE 4 Representations and Warranties of the Company

5

 

 

4.1

Organization and Qualification

5

4.2

Authorization; Enforcement

6

4.3

Capitalization; Valid Issuance of Shares

6

4.4

No Conflicts

7

4.5

SEC Documents; Financial Statements

7

4.6

Absence of Certain Changes

8

4.7

Absence of Litigation

8

4.8

Intellectual Property

8

4.9

Tax Status

9

4.10

Permits; Compliance

9

4.11

Environmental Matters

10

4.12

Title to Property

10

4.13

No Investment Company or Real Property Holding Company

10

4.14

No Brokers

11

4.15

Registration Rights

11

4.16

Exchange Act Registration

11

4.17

Labor Relations

11

4.18

Transactions with Affiliates and Employees

11

4.19

Insurance

11

4.20

Approved Acquisitions of Shares; No Anti-Takeover Provisions

11

4.21

ERISA

12

4.22

Disclosure

12

 

 

 

ARTICLE 5 Covenants

12

 

 

 

5.1

Form D; Blue Sky Laws

12

5.2

Use of Proceeds

12

5.3

Expenses

12

5.4

No Integration

13

5.5

Future Acquisitions

13

 

 

 

ARTICLE 6 Conditions To The Company’s Obligation

13

 

 

6.1

Delivery of Transaction Documents

13

6.2

Payment of Purchase Price

13

6.3

Representations and Warranties

13

6.4

Litigation

13

 

i

--------------------------------------------------------------------------------


 

6.5

No Prohibition

13

6.6

Fairness Opinion

13

 

 

 

ARTICLE 7 Conditions to The Buyer’s Obligation

14

 

 

7.1

Delivery of Transaction Documents; Issuance of Shares

14

7.2

Representations and Warranties

14

7.3

Consents

14

7.4

Litigation

14

7.5

Opinion

14

7.6

No Material Adverse Change

14

7.7

No Prohibition

14

7.8

Fairness Opinion

14

 

 

 

ARTICLE 8 Termination

15

 

 

8.1

Termination Provisions

15

8.2

Effect of Termination

15

 

 

 

ARTICLE 9 Indemnification

15

 

 

9.1

Indemnification by the Company

15

9.2

Notification

15

 

 

 

ARTICLE 10 Governing Law; Miscellaneous

16

 

 

10.1

Governing Law

16

10.2

Counterparts; Electronic Signatures

16

10.3

Headings

16

10.4

Severability

16

10.5

Entire Agreement; Amendments

17

10.6

Notices

17

10.7

Successors and Assigns

17

10.8

Third Party Beneficiaries

18

10.9

Publicity

18

10.10

Further Assurances

18

10.11

No Strict Construction

18

10.12

Rights Cumulative

18

10.13

Survival

18

10.14

Knowledge

18

 

ii

--------------------------------------------------------------------------------


 

Securities Purchase Agreement

 

This SECURITIES PURCHASE AGREEMENT, dated as of April 22, 2008, is entered into
by and among BROADWIND ENERGY, INC., a Nevada corporation formerly known as
Tower Tech Holdings Inc. (the “Company”), and Charles H. Beynon (the “Buyer”).

 

RECITALS:

 

A.            The Buyer desire to provide financing to the Company and the
Company desires to obtain financing from the Buyer, upon the terms and
conditions set forth in this Agreement;

 

B.            The total financing being provided by the Buyer to the Company
hereunder shall consist of the purchase by the Buyer of an aggregate of 62,814
shares (the “Shares”) of common stock, $0.001 par value per share, at $7.96 per
share, for a total purchase price of approximately $500,000; and

 

C.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by Section 4(2) of the 1933 Act and Rule 506.

 

AGREEMENT

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 


ARTICLE 1
DEFINITIONS


 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“2006-2008 SEC Documents” has the meaning set forth in Section 3.2c.

 

“Action” means any action, suit claim, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
or affecting the Company, any of its Subsidiaries or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), public
board, stock market, stock exchange or trading facility.

 

“Agreement” means this Securities Purchase Agreement.

 

“August 2007 Securities Purchase Agreement” means that certain Securities
Purchase Agreement dated August 22, 2007, by and among the Company, TCP, TCOMF,
T25, TOF and TP.

 

“Beynon Registration Rights Agreement” means the Registration Rights Agreement
in the form attached hereto as Exhibit B.

 

“BF Registration Rights Agreement” means that certain Registration Rights
Agreement by and among the Company and certain shareholders of Brad Foote Gear
Works, Inc.

 

“Buyer” has the meaning set forth in the preamble.

 

“Claim” has the meaning set forth in Section 9.2.

 

1

--------------------------------------------------------------------------------


 

“Closing” has the meaning set forth in Section 2.22.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” has the meaning set forth in Section 4.13.

 

“Common Stock” means the Company’s common stock, $0.001 par value per share.

 

“Company” has the meaning set forth in the preamble.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“EMS Registration Rights Agreement” means that certain Registration Rights
Agreement by and among the Company and the members of Energy Maintenance
Service, LLC.

 

“Environmental Laws” has the meaning set forth in Section 4.11.

 

“ERISA” has the meaning set forth in Section 4.21.

 

“GAAP” has the meaning set forth in Section 4.5.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” means any: (a) nation, state, province, county, city, town,
village, district, or other jurisdiction of any nature; (b) federal, state,
provincial, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal);
(d) multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.

 

“Hazardous Materials” has the meaning set forth in Section 4.11.

 

“Indemnified Party” has the meaning set forth in Section 9.2.

 

“Initial Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated March 1, 2007 by and among the Company, TCP and TCOMF.

 

“Intellectual Property” has the meaning set forth in Section 4.8.

 

“Investment Company” has the meaning set forth in Section 4.13.

 

“January 2008 Securities Purchase Agreement” means that certain Amended and
Restated Securities Purchase Agreement, dated January 3, 2008, by and among TCP,
TP, T25 and the Company.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator that has jurisdiction over the Company or
the Buyer.

 

2

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company.

 

“NRS” has the meaning set forth in Section 4.20.

 

“Per Share Price” means $7.96 per Share.

 

“Permits” has the meaning set forth in Section 4.10.

 

“Purchase Price” has the meaning set forth in Section 2.21.

 

“Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 4.5.

 

“Shares” has the meaning set forth in the Recitals.

 

“Subsidiaries” means with respect to the Company, Tower Tech Systems, Inc, a
Wisconsin corporation, Brad Foote Gear Works, Inc., an Illinois corporation, R.
B. A. Inc., a Wisconsin corporation, and Energy Maintenance Service, LLC, a
Delaware limited liability company.

 

“T25” means Tontine 25 Overseas Master Fund, L.P.

 

“TCOMF” means Tontine Capital Overseas Master Fund, L.P.

 

“TCP” means Tontine Capital Partners, L.P.

 

“TOF” means Tontine Overseas Fund, Ltd.

 

“TP” means Tontine Partners, L.P.

 

“Tontine Registration Rights Agreement” means the Registration Rights Agreement
dated March 1, 2007, by and among the Company, TCP, TCOMF, T25, TOF and TP, as
amended on October 19, 2007.

 

“Transaction Documents” means this Agreement, the Beynon Registration Rights
Agreement and any other documents contemplated by this Agreement.

 


ARTICLE 2
PURCHASE AND SALE OF SHARES


 


2.1           PURCHASE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY SHALL ISSUE AND SELL TO THE BUYER, AND THE BUYER SHALL
PURCHASE, AT THE CLOSING THE NUMBER OF SHARES SET FORTH IN THE RECITALS FOR THE
PER SHARE PURCHASE PRICE AND FOR AN AGGREGATE PURCHASE PRICE (THE “PURCHASE
PRICE”) TO BE PAID BY THE BUYER AS SET FORTH IN THE RECITALS.


 


2.2           CLOSING.  SUBJECT TO THE CONDITIONS SET FORTH IN ARTICLE 6 AND
ARTICLE 7 HERETO, THE CLOSING OF THE PURCHASE OF THE SHARES (THE “CLOSING”)
SHALL TAKE PLACE AT THE OFFICES OF FREDRIKSON & BYRON, 200 SOUTH SIXTH STREET,
SUITE 4000, MINNEAPOLIS, MINNESOTA, 55402, ON APRIL 24, 2008, OR AT SUCH OTHER
DATE


 


3

--------------------------------------------------------------------------------



 


AND PLACE AS ARE MUTUALLY AGREEABLE TO THE COMPANY AND THE BUYER PURCHASING
SHARES IN THE CLOSING.  THE DATE OF THE CLOSING IS HEREAFTER REFERRED TO AS THE
“CLOSING DATE.”  ON THE CLOSING DATE, THE BUYER PURCHASING SHARES IN THE CLOSING
SHALL PAY THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE COMPANY’S WRITTEN INSTRUCTIONS.  AT THE CLOSING, UPON
PAYMENT OF THE PURCHASE PRICE, THE COMPANY WILL DELIVER WRITTEN INSTRUCTIONS
FROM THE COMPANY TO THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK TO ISSUE
CERTIFICATES REPRESENTING THE SHARES PURCHASED AT THE CLOSING REGISTERED IN THE
NAME OF THE BUYER PURCHASING SUCH SHARES AND TO DELIVER SUCH CERTIFICATES TO OR
AT THE DIRECTION OF THE BUYER.  THE COMPANY SHALL NOT HAVE THE POWER TO REVOKE
OR AMEND SUCH TRANSFER INSTRUCTIONS WITHOUT THE WRITTEN CONSENT OF THE BUYER.


 


ARTICLE 3
BUYER’S REPRESENTATIONS AND WARRANTIES


 


3.1           INTENTIONALLY OMITTED.


 


3.2           ADDITIONAL REPRESENTATIONS AND WARRANTIES.  THE BUYER HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 


A.     AUTHORIZATION; ENFORCEMENT.  THIS AGREEMENT AND EACH OF THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED BY THE BUYER CONSTITUTES THE VALID AND
BINDING AGREEMENT OF THE BUYER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY:  (I) APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS IN EFFECT THAT
LIMIT CREDITORS’ RIGHTS GENERALLY; (II) EQUITABLE LIMITATIONS ON THE
AVAILABILITY OF SPECIFIC REMEDIES; AND (III) PRINCIPLES OF EQUITY.


 


B.     SECURITIES MATTERS.  IN CONNECTION WITH THE COMPANY’S COMPLIANCE WITH
APPLICABLE SECURITIES LAWS:


 

i.              The Buyer understands that the Shares are being offered and sold
to it or him in reliance upon specific exemptions from the registration
requirements of United States and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemption and the eligibility of the Buyer to acquire the Shares.

 

ii.             The Buyer is purchasing the Shares for its or his own account,
not as a nominee or agent, for investment purposes and not with a present view
towards resale, except pursuant to sales exempted from registration under the
1933 Act, or registered under the 1933 Act.

 

iii.            The Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the 1933 Act, and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares.  The Buyer understands that its
or his investment in the Shares involves a significant degree of risk and that,
except as set forth in this Agreement, the Company has made no representations
or assurances concerning the present or prospective value of the Shares being
purchased hereunder.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Shares.

 

4

--------------------------------------------------------------------------------


 


C.     INFORMATION.  THE BUYER HAS CONDUCTED ITS OR HIS OWN DUE DILIGENCE
EXAMINATION OF THE COMPANY’S BUSINESS, FINANCIAL CONDITION, RESULTS OF
OPERATIONS, AND PROSPECTS.  IN CONNECTION WITH SUCH INVESTIGATION, THE BUYER AND
ITS OR HIS REPRESENTATIVES (I) HAVE REVIEWED THE COMPANY’S FORM 10-KSB FOR THE
FISCAL YEARS ENDED DECEMBER 31, 2006 AND DECEMBER 31, 2007 AND THE COMPANY’S
CURRENT REPORTS ON FORM 8-K OR FORM 8-K/A FILED IN 2006, 2007 AND 2008 (AND ALL
EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND
DOCUMENTS (OTHER THAN EXHIBITS TO SUCH DOCUMENTS) INCORPORATED BY REFERENCE
THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE “2006-2008 SEC DOCUMENTS”),
(II) HAVE BEEN GIVEN AN OPPORTUNITY TO ASK QUESTIONS, TO THE EXTENT THE BUYER
CONSIDERED NECESSARY, AND HAVE RECEIVED ANSWERS FROM, OFFICERS OF THE COMPANY
CONCERNING THE BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND INFORMATION
RELATING TO THE OFFER AND SALE OF THE SHARES, AND (III) HAVE RECEIVED OR HAD AN
OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION AS THEY DEEM NECESSARY TO MAKE
AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE PURCHASE OF THE SHARES.


 


D.     RESTRICTIONS ON TRANSFER.  THE BUYER UNDERSTANDS THAT, EXCEPT AS PROVIDED
IN ANY REGISTRATION RIGHTS AGREEMENT TO WHICH BUYER IS A PARTY, THE ISSUANCE OF
THE SHARES HAS NOT BEEN AND IS NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY
APPLICABLE STATE SECURITIES LAWS. THE BUYER MAY BE REQUIRED TO HOLD THE SHARES
INDEFINITELY AND THE SHARES MAY NOT BE TRANSFERRED UNLESS (I) THE SHARES ARE
SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
(II) THE BUYER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL TO THE
EFFECT THAT THE SHARES TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, WHICH OPINION SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. THE BUYER UNDERSTANDS THAT UNTIL SUCH TIME
AS THE RESALE OF THE SHARES HAS BEEN REGISTERED UNDER THE 1933 ACT OR MAY BE
SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION, CERTIFICATES EVIDENCING THE
SHARES MAY BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A
STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF THE CERTIFICATES
EVIDENCING SUCH SHARES):


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”).  THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
CORPORATION.”

 


E.     CONSENTS.  EXCEPT AS SET FORTH IN THIS AGREEMENT, NO BUYER WILL BE
REQUIRED TO OBTAIN ANY CONSENT FROM ANY PERSON OR ENTITY IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OR PERFORMANCE OF
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except as set forth in the Company’s Disclosure Schedule attached hereto, the
Company represents and warrants to the Buyer that:

 


4.1           ORGANIZATION AND QUALIFICATION.  THE COMPANY HAS NO SUBSIDIARIES
OTHER THAN THE SUBSIDIARIES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS A
CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, OR JOINT VENTURE AS
APPLICABLE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION IN WHICH IT IS INCORPORATED OR ORGANIZED, WITH CORPORATE,
LIMITED LIABILITY OR LIMITED PARTNERSHIP POWER AND AUTHORITY TO OWN, LEASE, USE
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW OPERATED AND
CONDUCTED.  EXCEPT AS SET FORTH ON SCHEDULE 4.1, THE COMPANY AND EACH OF ITS
SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN CORPORATION, LIMITED LIABILITY
COMPANY OR LIMITED PARTNERSHIP


 


5

--------------------------------------------------------------------------------



 


TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH ITS
OWNERSHIP OR USE OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES
SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN
GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS IN VIOLATION OF ANY PROVISION OF ITS RESPECTIVE CERTIFICATE OR
ARTICLES OF INCORPORATION, PARTNERSHIP AGREEMENT, BYLAWS OR OTHER ORGANIZATIONAL
OR CHARTER DOCUMENTS, AS THE SAME MAY HAVE BEEN AMENDED.


 


4.2           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND EACH
OF THE OTHER TRANSACTION DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND TO ISSUE THE SHARES, IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH
OF THE OTHER TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING WITHOUT LIMITATION,
THE ISSUANCE OF THE SHARES) HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF
DIRECTORS AND NO FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF
DIRECTORS, OR ITS STOCKHOLDERS IS REQUIRED.  THIS AGREEMENT AND EACH OF THE
OTHER TRANSACTION DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY.  THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS WILL
CONSTITUTE UPON EXECUTION AND DELIVERY BY THE COMPANY, A LEGAL, VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY:  (I) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS IN
EFFECT THAT LIMIT CREDITORS’ RIGHTS GENERALLY; (II) EQUITABLE LIMITATIONS ON THE
AVAILABILITY OF SPECIFIC REMEDIES; (III) PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN LAW OR IN EQUITY); AND
(IV) TO THE EXTENT RIGHTS TO INDEMNIFICATION AND CONTRIBUTION MAY BE LIMITED BY
FEDERAL SECURITIES LAWS OR THE PUBLIC POLICY UNDERLYING SUCH LAWS.


 


4.3           CAPITALIZATION; VALID ISSUANCE OF SHARES.  AS OF THE DATE HEREOF,
THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 100,000,000 SHARES OF
COMMON STOCK, OF WHICH 79,936,996 SHARES ARE ISSUED AND OUTSTANDING, AND NO
SHARES ARE HELD BY THE COMPANY AS TREASURY SHARES, AND 10,000,000 SHARES OF
PREFERRED STOCK, OF WHICH NO SHARES ARE ISSUED AND OUTSTANDING.  ALL OF SUCH
OUTSTANDING SHARES OF COMMON STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE.  THE SHARES HAVE BEEN DULY AUTHORIZED AND WHEN ISSUED
PURSUANT TO THE TERMS HEREOF WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND WILL NOT BE SUBJECT TO ANY ENCUMBRANCES, PREEMPTIVE RIGHTS OR
ANY OTHER SIMILAR CONTRACTUAL RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY
OTHER PERSON.  NO SHARES OF CAPITAL STOCK OF THE COMPANY ARE SUBJECT TO
PREEMPTIVE RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY LIENS OR
ENCUMBRANCES IMPOSED THROUGH THE ACTIONS OR FAILURE TO ACT OF THE COMPANY.  AS
OF THE DATE OF THIS AGREEMENT, EXCEPT AS DESCRIBED IN SCHEDULE 4.3 ATTACHED
HERETO, (I) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE FOR, PUTS, CALLS, RIGHTS OF FIRST REFUSAL, AGREEMENTS, UNDERSTANDINGS,
CLAIMS OR OTHER COMMITMENTS OR RIGHTS OF ANY CHARACTER WHATSOEVER RELATING TO,
OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ARRANGEMENTS BY
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE
ADDITIONAL SHARES OF CAPITAL STOCK, (II) THERE ARE NO AGREEMENTS OR ARRANGEMENTS
UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO REGISTER THE
SALE OF ANY OF ITS OR THEIR SECURITIES UNDER THE 1933 ACT (EXCEPT THE BEYNON
REGISTRATION RIGHTS AGREEMENT, THE BF REGISTRATION RIGHTS AGREEMENT, THE EMS
REGISTRATION RIGHTS AGREEMENT AND THE TONTINE REGISTRATION RIGHTS AGREEMENT) AND
(III) THERE ARE NO ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS CONTAINED IN ANY
SECURITY ISSUED BY THE COMPANY (OR IN ANY AGREEMENT PROVIDING RIGHTS TO SECURITY
HOLDERS OTHER THAN THE INITIAL SECURITIES PURCHASE AGREEMENT, THE AUGUST 2007
SECURITIES PURCHASE AGREEMENT AND THE JANUARY 2008 SECURITIES PURCHASE
AGREEMENT) THAT WILL BE TRIGGERED BY THE ISSUANCE OF THE SHARES.  EXCEPT AS MAY
BE DESCRIBED IN ANY DOCUMENTS WHICH HAVE BEEN PUBLICLY FILED BY ANY OF THE
COMPANY’S STOCKHOLDERS, TO THE COMPANY’S KNOWLEDGE, THERE ARE NO AGREEMENTS
BETWEEN THE COMPANY’S STOCKHOLDERS WITH RESPECT TO THE VOTING OR TRANSFER OF THE
COMPANY’S CAPITAL STOCK OR WITH RESPECT TO ANY OTHER ASPECT OF THE COMPANY’S
AFFAIRS.


 


6

--------------------------------------------------------------------------------



 


4.4           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF SHARES) WILL NOT (I) CONFLICT
WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF THE ARTICLES OF INCORPORATION,
AS AMENDED, OF THE COMPANY OR THE BYLAWS, AS AMENDED, OF THE COMPANY,
(II) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
COULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY MATERIAL AGREEMENT, INDENTURE,
PATENT, PATENT LICENSE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY, OR (III) RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND REGULATIONS OF
ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE COMPANY OR ITS SECURITIES ARE
SUBJECT) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED
(EXCEPT FOR SUCH CONFLICTS, DEFAULTS, TERMINATIONS, AMENDMENTS, ACCELERATIONS,
CANCELLATIONS AND VIOLATIONS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT).  EXCEPT AS SET FORTH IN SCHEDULE 4.4, NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ITS CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT (AND NO EVENT HAS OCCURRED
WHICH WITH NOTICE OR LAPSE OF TIME WOULD RESULT IN A DEFAULT) UNDER, AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS TAKEN ANY ACTION OR FAILED TO TAKE
ANY ACTION THAT WOULD GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY PROPERTY OR ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT FOR
POSSIBLE DEFAULTS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT WITH RESPECT TO ANY FILINGS OR NOTICES RELATED
TO THE ISSUANCE OF THE SHARES TO BE FILED WITH THE OTC BULLETIN BOARD, IF ANY,
AND AS REQUIRED UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS, THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY, REGULATORY
AGENCY, SELF REGULATORY ORGANIZATION OR STOCK MARKET OR ANY THIRD PARTY IN ORDER
FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND
REGISTRATIONS THAT THE COMPANY IS REQUIRED TO EFFECT OR OBTAIN PURSUANT TO THE
PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE DATE
HEREOF.


 


4.5           SEC DOCUMENTS; FINANCIAL STATEMENTS.


 


A.     EXCEPT AS SET FORTH ON SCHEDULE 4.5, SINCE DECEMBER 31, 2006, THE COMPANY
HAS TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE 1933 ACT AND THE 1934 ACT (ALL OF THE FOREGOING FILED PRIOR TO THE DATE
HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES
THERETO AND DOCUMENTS (OTHER THAN EXHIBITS TO SUCH DOCUMENTS) INCORPORATED BY
REFERENCE THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE “SEC DOCUMENTS”),
OR HAS TIMELY FILED FOR A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC DOCUMENTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF
THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS,
AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, EXCEPT AS SUBSEQUENTLY DISCLOSED IN LATER-FILED SEC DOCUMENTS.


 


B.     AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”),
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH

 

7

--------------------------------------------------------------------------------


 


FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED
INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES, YEAR END
ADJUSTMENTS OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF AND THE CONSOLIDATED RESULTS
OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE
CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  EXCEPT AS
SET FORTH IN THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
DOCUMENTS, THE COMPANY HAS NO LIABILITIES, CONTINGENT OR OTHERWISE, OTHER THAN
(I) LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS SUBSEQUENT TO
DECEMBER 31, 2007, AND (II) OBLIGATIONS UNDER CONTRACTS AND COMMITMENTS INCURRED
IN THE ORDINARY COURSE OF BUSINESS AND NOT REQUIRED UNDER GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES TO BE REFLECTED IN SUCH FINANCIAL STATEMENTS, WHICH,
INDIVIDUALLY OR TAKEN IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


C.     THE COMPANY HAS ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND
PROCEDURES (AS SUCH TERM IS DEFINED IN RULE 13A-15(E) UNDER THE 1934 ACT).  SUCH
DISCLOSURE CONTROLS AND PROCEDURES:  (A) ARE DESIGNED TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY AND ITS SUBSIDIARIES IS MADE KNOWN TO THE
COMPANY’S CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF OPERATING OFFICER AND ITS
CHIEF FINANCIAL OFFICER BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE
PERIODS IN WHICH THE COMPANY’S REPORTS AND FILINGS UNDER THE 1934 ACT ARE BEING
PREPARED, (B) HAVE BEEN EVALUATED FOR EFFECTIVENESS AS OF THE END OF THE MOST
RECENT ANNUAL PERIOD REPORTED TO THE SEC, AND (C) ARE EFFECTIVE TO PERFORM THE
FUNCTIONS FOR WHICH THEY WERE ESTABLISHED.  EXCEPT AS SET FORTH ON SCHEDULE 4.5,
NEITHER THE AUDITORS OF THE COMPANY NOR THE BOARD OF DIRECTORS OF THE COMPANY
HAS BEEN ADVISED OF: (X) ANY SIGNIFICANT DEFICIENCIES OR MATERIAL WEAKNESSES IN
THE DESIGN OR OPERATION OF THE INTERNAL CONTROLS OVER FINANCIAL REPORTING (AS
SUCH TERM IS DEFINED IN RULE 13A-15(F) UNDER THE 1934 ACT) OF THE COMPANY THAT
HAVE MATERIALLY AFFECTED THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL
REPORTING; OR (Y) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT
OR OTHER EMPLOYEES WHO HAVE A ROLE IN THE INTERNAL CONTROLS OVER FINANCIAL
REPORTING OF THE COMPANY.


 


4.6           ABSENCE OF CERTAIN CHANGES.  EXCEPT WITH RESPECT TO TRANSACTIONS
DISCLOSED IN THE SEC DOCUMENTS, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND BY
EACH OF THE OTHER TRANSACTION DOCUMENTS, SINCE DECEMBER 31, 2007, (I) THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS CONDUCTED ITS BUSINESS ONLY IN THE
ORDINARY COURSE, CONSISTENT WITH PAST PRACTICE, AND SINCE THAT DATE, NO CHANGES
HAVE OCCURRED WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR
OTHERWISE) OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED ON THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
SEC.


 


4.7           ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 4.7, THERE
IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT (I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR (II) WOULD, IF THERE WERE AN UNFAVORABLE
DECISION, HAVE OR REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, NOR ANY DIRECTOR OR OFFICER
THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS OR HAS BEEN THE SUBJECT OF ANY
ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE
SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND
TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING ANY INVESTIGATION BY THE
SEC INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE
COMPANY (IN HIS OR HER CAPACITY AS SUCH).  THE SEC HAS NOT ISSUED ANY STOP ORDER
OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED
BY THE COMPANY UNDER THE 1934 ACT OR THE 1933 ACT.


 


4.8           INTELLECTUAL PROPERTY.  THE COMPANY AND EACH OF ITS SUBSIDIARIES
OWNS OR POSSESSES THE REQUISITE LICENSES OR RIGHTS TO USE ALL PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW,


 


8

--------------------------------------------------------------------------------



 


TRADE SECRETS, COPYRIGHTS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS,
SERVICE NAMES, TRADE NAMES AND COPYRIGHTS (“INTELLECTUAL PROPERTY”) NECESSARY TO
ENABLE IT TO CONDUCT ITS BUSINESS AS NOW OPERATED (AND, TO THE COMPANY’S
KNOWLEDGE, AS PRESENTLY CONTEMPLATED TO BE OPERATED IN THE FUTURE); THERE IS NO
CLAIM OR ACTION BY ANY PERSON PERTAINING TO, OR PROCEEDING PENDING, OR TO THE
COMPANY’S KNOWLEDGE THREATENED, WHICH CHALLENGES THE RIGHT OF THE COMPANY OR OF
A SUBSIDIARY WITH RESPECT TO ANY INTELLECTUAL PROPERTY NECESSARY TO ENABLE IT TO
CONDUCT ITS BUSINESS AS NOW OPERATED AND TO THE COMPANY’S KNOWLEDGE, THE
COMPANY’S OR ITS SUBSIDIARIES’ CURRENT PRODUCTS AND PROCESSES DO NOT INFRINGE ON
ANY INTELLECTUAL PROPERTY OR OTHER RIGHTS HELD BY ANY PERSON, EXCEPT WHERE ANY
SUCH INFRINGEMENT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


4.9           TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE OR
FILED ALL FEDERAL, STATE AND FOREIGN INCOME AND ALL OTHER MATERIAL TAX RETURNS,
REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT
(UNLESS AND ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS
SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL
UNPAID AND UNREPORTED TAXES) AND HAS PAID ALL TAXES AND OTHER GOVERNMENTAL
ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE
DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN
GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY
MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION,
AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.  THE
COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF LIMITATIONS
RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, FEDERAL, STATE OR LOCAL
TAX.


 


4.10         PERMITS; COMPLIANCE.


 


A.     THE COMPANY AND EACH OF ITS SUBSIDIARIES IS IN POSSESSION OF ALL
FRANCHISES, GRANTS, AUTHORIZATIONS, LICENSES, PERMITS, EASEMENTS, VARIANCES,
EXEMPTIONS, CONSENTS, CERTIFICATES, APPROVALS AND ORDERS NECESSARY TO OWN, LEASE
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING
CONDUCTED (COLLECTIVELY, “PERMITS”), AND THERE IS NO ACTION PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED REGARDING SUSPENSION OR CANCELLATION OF ANY
OF THE PERMITS.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN CONFLICT
WITH, OR IN DEFAULT OR VIOLATION OF, ANY OF THE PERMITS, EXCEPT FOR ANY SUCH
CONFLICTS, DEFAULTS OR VIOLATIONS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


B.     SINCE DECEMBER 31, 2007, NO EVENT HAS OCCURRED OR, TO THE KNOWLEDGE OF
THE COMPANY, CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):
(A) WOULD REASONABLY BE EXPECTED TO CONSTITUTE OR RESULT IN A VIOLATION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR A FAILURE ON THE PART OF THE COMPANY OR
ITS SUBSIDIARIES TO COMPLY WITH, ANY LEGAL REQUIREMENT; OR (B) WOULD REASONABLY
BE EXPECTED TO GIVE RISE TO ANY OBLIGATION ON THE PART OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY
REMEDIAL ACTION OF ANY NATURE IN CONNECTION WITH A FAILURE TO COMPLY WITH ANY
LEGAL REQUIREMENT, EXCEPT IN EITHER CASE THAT WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY NOTICE OR OTHER COMMUNICATION FROM ANY REGULATORY
AUTHORITY OR ANY OTHER PERSON, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE
REGARDING: (X) ANY ACTUAL, ALLEGED, POSSIBLE OR POTENTIAL VIOLATION OF, OR
FAILURE TO COMPLY WITH, ANY LEGAL REQUIREMENT, OR (Y) ANY ACTUAL, ALLEGED,
POSSIBLE OR POTENTIAL OBLIGATION ON THE PART OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY
REMEDIAL ACTION OF ANY NATURE IN CONNECTION WITH A FAILURE TO COMPLY WITH ANY
LEGAL REQUIREMENT, EXCEPT IN EITHER CASE THAT WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


C.     INTENTIONALLY OMITTED.

 

9

--------------------------------------------------------------------------------


 


D.     THE COMPANY IS, AND HAS REASON TO BELIEVE THAT FOR THE FORESEEABLE FUTURE
IT WILL CONTINUE TO BE, IN COMPLIANCE WITH ALL APPLICABLE RULES OF THE OTC
BULLETIN BOARD.  THE COMPANY HAS NOT RECEIVED NOTICE FROM THE OTC BULLETIN BOARD
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE RULES OR REQUIREMENTS THEREOF. 
THE ISSUANCE AND SALE OF THE SHARES UNDER THIS AGREEMENT DO NOT CONTRAVENE THE
RULES AND REGULATIONS OF THE OTC BULLETIN BOARD, AND NO APPROVAL OF THE
STOCKHOLDERS OF THE COMPANY IS REQUIRED FOR THE COMPANY TO ISSUE THE SHARES AS
CONTEMPLATED BY THIS AGREEMENT.


 


4.11         ENVIRONMENTAL MATTERS.  “ENVIRONMENTAL LAWS” SHALL MEAN,
COLLECTIVELY, ALL LEGAL REQUIREMENTS, INCLUDING ANY FEDERAL, STATE, LOCAL OR
FOREIGN STATUTE, LAWS, RULE, REGULATION, ORDINANCE, CODE, POLICY OR RULE OF
COMMON LAW OR ANY JUDICIAL OR ADMINISTRATIVE INTERPRETATION THEREOF, INCLUDING
ANY JUDICIAL OR ADMINISTRATIVE ORDER, CONSENT, DECREE OR JUDGMENT, RELATING TO
POLLUTION OR PROTECTION OF HUMAN HEALTH, THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AMBIENT AIR, SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE
STRATA) OR WILDLIFE, INCLUDING, WITHOUT LIMITATION, LAWS AND REGULATIONS
RELATING TO THE RELEASE OR THREATENED RELEASE OF CHEMICALS, POLLUTANTS,
CONTAMINANTS, WASTES, TOXIC SUBSTANCES, HAZARDOUS SUBSTANCES, PETROLEUM OR
PETROLEUM PRODUCTS (COLLECTIVELY, “HAZARDOUS MATERIALS”) OR TO THE MANUFACTURE,
PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR
HANDLING OF HAZARDOUS MATERIALS.  EXCEPT FOR SUCH MATTERS AS COULD NOT, SINGLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT OR AS SET FORTH ON SCHEDULE 4.11: (I) THE COMPANY AND ITS SUBSIDIARIES
HAVE COMPLIED AND ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;
(II) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY AND ITS
SUBSIDIARIES HAVE OBTAINED, HAVE COMPLIED, AND ARE IN COMPLIANCE WITH ALL
PERMITS THAT ARE REQUIRED PURSUANT TO ENVIRONMENTAL LAWS FOR THE OCCUPATION OF
THEIR RESPECTIVE FACILITIES AND THE OPERATION OF THEIR RESPECTIVE BUSINESSES;
(III) NONE OF THE COMPANY OR ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE,
REPORT OR OTHER INFORMATION REGARDING ANY ACTUAL OR ALLEGED VIOLATION OF
ENVIRONMENTAL LAWS, OR ANY LIABILITIES OR POTENTIAL LIABILITIES (INCLUDING
FINES, PENALTIES, COSTS AND EXPENSES), INCLUDING ANY INVESTIGATORY, REMEDIAL OR
CORRECTIVE OBLIGATIONS, RELATING TO ANY OF THEM OR THEIR RESPECTIVE FACILITIES
ARISING UNDER ENVIRONMENTAL LAWS, NOR, TO THE KNOWLEDGE OF THE COMPANY IS THERE
ANY FACTUAL BASIS THEREFORE; (IV) THERE ARE NO UNDERGROUND STORAGE TANKS,
POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE OR OTHER HAZARDOUS SUBSTANCES
(OTHER THAN SMALL QUANTITIES OF HAZARDOUS SUBSTANCES FOR USE IN THE ORDINARY
COURSE OF THE OPERATION OF THE COMPANY’S AND ITS SUBSIDIARIES’ RESPECTIVE
BUSINESSES, WHICH ARE STORED AND MAINTAINED IN ACCORDANCE AND IN COMPLIANCE WITH
ALL APPLICABLE ENVIRONMENTAL LAWS), IN, ON, OVER, UNDER OR AT ANY REAL PROPERTY
OWNED OR OPERATED BY THE COMPANY AND/OR ITS SUBSIDIARIES; (V) THERE ARE NO
CONDITIONS EXISTING AT ANY REAL PROPERTY OR WITH RESPECT TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT REQUIRE REMEDIAL OR CORRECTIVE ACTION, REMOVAL,
MONITORING OR CLOSURE PURSUANT TO THE ENVIRONMENTAL LAWS AND (VI) TO THE
KNOWLEDGE OF THE COMPANY, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
CONTRACTUALLY, BY OPERATION OF LAW, OR OTHERWISE AMENDED OR SUCCEEDED TO ANY
LIABILITIES ARISING UNDER ANY ENVIRONMENTAL LAWS OF ANY PREDECESSORS OR ANY
OTHER PERSON.


 


4.12         TITLE TO PROPERTY.  EXCEPT FOR ANY LIEN FOR CURRENT TAXES NOT YET
DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO
ALL REAL PROPERTY AND ALL PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES.  ANY LEASES OF REAL PROPERTY
AND FACILITIES OF THE COMPANY AND ITS SUBSIDIARIES ARE VALID AND EFFECTIVE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


4.13         NO INVESTMENT COMPANY OR REAL PROPERTY HOLDING COMPANY.  THE
COMPANY IS NOT, AND UPON THE ISSUANCE AND SALE OF THE SHARES AS CONTEMPLATED BY
THIS AGREEMENT WILL NOT BE, AN “INVESTMENT COMPANY” AS DEFINED UNDER THE
INVESTMENT COMPANY ACT OF 1940 (“INVESTMENT COMPANY”).  THE COMPANY IS NOT
CONTROLLED BY AN INVESTMENT COMPANY.  THE COMPANY IS NOT A UNITED STATES REAL
PROPERTY HOLDING COMPANY, AS DEFINED UNDER THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”).


 


10

--------------------------------------------------------------------------------



 


4.14         NO BROKERS.  THE COMPANY HAS TAKEN NO ACTION WHICH WOULD GIVE RISE
TO ANY CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS, TRANSACTION FEES OR
SIMILAR PAYMENTS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


4.15         REGISTRATION RIGHTS.  EXCEPT PURSUANT TO THE BEYNON REGISTRATION
RIGHTS AGREEMENT, THE BF REGISTRATION RIGHTS AGREEMENT, THE EMS REGISTRATION
RIGHTS AGREEMENT AND THE TONTINE REGISTRATION RIGHTS AGREEMENT, NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS CURRENTLY SUBJECT TO ANY AGREEMENT PROVIDING ANY
PERSON OR ENTITY ANY RIGHTS (INCLUDING PIGGYBACK REGISTRATION RIGHTS) TO HAVE
ANY SECURITIES OF THE COMPANY OR ANY SUBSIDIARY REGISTERED WITH THE SEC OR
REGISTERED OR QUALIFIED WITH ANY OTHER GOVERNMENTAL AUTHORITY.


 


4.16         EXCHANGE ACT REGISTRATION.  THE COMMON STOCK IS REGISTERED PURSUANT
TO SECTION 12(B) OF THE 1934 ACT, AND THE COMPANY HAS TAKEN NO ACTION DESIGNED
TO, OR WHICH, TO THE KNOWLEDGE OF THE COMPANY, IS LIKELY TO HAVE THE EFFECT OF,
DELISTING THE REGISTRATION OF THE COMMON STOCK UNDER THE 1934 ACT.


 


4.17         LABOR RELATIONS.  NO LABOR OR EMPLOYMENT DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT OR THREATENED, WITH RESPECT TO ANY OF THE
EMPLOYEES OF THE COMPANY THAT HAS, OR COULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


4.18         TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN
THE SEC DOCUMENTS, AND SCHEDULE 4.18, NONE OF THE OFFICERS OR DIRECTORS OF THE
COMPANY, AND TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE
COMPANY, IS PRESENTLY A PARTY TO ANY TRANSACTION OR AGREEMENT WITH THE COMPANY
(OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS) EXCEEDING
$60,000, INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


4.19         INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES HAVE INSURANCE
POLICIES IN FULL FORCE AND EFFECT OF A TYPE, COVERING SUCH RISKS AND IN SUCH
AMOUNTS, AND HAVING SUCH DEDUCTIBLES AND EXCLUSIONS AS ARE CUSTOMARY FOR
CONDUCTING BUSINESSES AND OWNING ASSETS SIMILAR IN NATURE AND SCOPE TO THOSE OF
THE COMPANY AND ITS SUBSIDIARIES.  THE AMOUNTS OF ALL SUCH INSURANCE POLICIES
AND THE RISKS COVERED THEREBY ARE IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH
ALL MATERIAL CONTRACTS AND AGREEMENTS TO WHICH THE COMPANY AND/OR ITS
SUBSIDIARIES IS A PARTY AND WITH ALL APPLICABLE LEGAL REQUIREMENTS.  WITH
RESPECT TO EACH SUCH INSURANCE POLICY:  (I) THE POLICY IS VALID, OUTSTANDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS IN EFFECT THAT LIMIT CREDITORS’ RIGHTS GENERALLY, EQUITABLE
LIMITATIONS ON THE AVAILABILITY OF SPECIFIC REMEDIES AND PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN LAW OR
IN EQUITY); (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN BREACH OR
DEFAULT WITH RESPECT TO ITS OBLIGATIONS THEREUNDER IN ANY MATERIAL RESPECT; AND
(III) NO PARTY TO THE POLICY HAS REPUDIATED, OR GIVEN NOTICE OF AN INTENT TO
REPUDIATE, ANY PROVISION THEREOF.


 


4.20         APPROVED ACQUISITIONS OF SHARES; NO ANTI-TAKEOVER PROVISIONS. 
EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 4.2, THE COMPANY HAS TAKEN ALL
NECESSARY ACTION, IF ANY, REQUIRED UNDER THE LAWS OF THE STATE OF NEVADA OR
OTHERWISE TO ALLOW THE BUYER TO ACQUIRE THE SHARES PURSUANT TO THIS AGREEMENT. 
THE COMPANY HAS NO CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS,
EACH AS AMENDED (OR SIMILAR CHARTER DOCUMENTS), THAT IS OR COULD BECOME
APPLICABLE TO THE BUYER AS A RESULT OF THE BUYER AND THE COMPANY FULFILLING
THEIR OBLIGATIONS OR EXERCISING


 


11

--------------------------------------------------------------------------------



 


THEIR RIGHTS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE COMPANY’S
ISSUANCE OF THE SHARES TO THE BUYER AND THE BUYER’S OWNERSHIP OF THE SHARES.  IN
ADDITION, THE COMPANY HAS OPTED OUT OF THE PROVISIONS OF THE NEVADA REVISED
STATUTES (“NRS”) PERTAINING TO THE ACQUISITION OF A CONTROLLING INTEREST (NRS
78.378 THROUGH 78.3793).  AS OF THE DATE HEREOF, THE COMPANY HAD LESS THAN 200
“STOCKHOLDERS OF RECORD” AND IS NOT CONSIDERED A “RESIDENT DOMESTIC CORPORATION”
FOR PURPOSES OF §78.411 THROUGH §78.444 OF THE NRS.


 


4.21         ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER: (I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN
ANY PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975
OF THE CODE); (II) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT TO
ITS PLANS; (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT
GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE ANY EMPLOYEE BENEFIT PLAN(S); NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO
ANY PLAN EXISTING FOR THE BENEFIT OF PERSONS OTHER THAN ITS OR SUCH SUBSIDIARY’S
EMPLOYEES; AND (V) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN SO AS
TO INCUR LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.


 


4.22         DISCLOSURE.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE BUYER
WILL RELY ON THE REPRESENTATIONS AND COVENANTS CONTAINED HEREIN IN EFFECTING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  ALL REPRESENTATIONS AND WARRANTIES PROVIDED TO THE BUYER INCLUDING
THE DISCLOSURES IN THE COMPANY’S DISCLOSURE SCHEDULES ATTACHED HERETO FURNISHED
BY OR ON BEHALF OF THE COMPANY, TAKEN AS A WHOLE ARE TRUE AND CORRECT AND DO NOT
CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR
ITS SUBSIDIARIES OR ITS OR THEIR BUSINESSES, PROPERTIES, PROSPECTS, OPERATIONS
OR FINANCIAL CONDITIONS, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION,
REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN
SO PUBLICLY ANNOUNCED OR DISCLOSED.


 


ARTICLE 5
COVENANTS


 


5.1           FORM D; BLUE SKY LAWS.  UPON COMPLETION OF THE CLOSING, THE
COMPANY SHALL FILE WITH THE SEC A FORM D WITH RESPECT TO THE SHARES AS REQUIRED
UNDER REGULATION D AND EACH APPLICABLE STATE SECURITIES COMMISSION AND WILL
PROVIDE A COPY THEREOF TO THE BUYER PROMPTLY AFTER SUCH FILING.


 


5.2           USE OF PROCEEDS.  THE COMPANY SHALL USE THE PROCEEDS FROM THE SALE
OF THE SHARES FOR GENERAL WORKING CAPITAL REQUIREMENTS, CAPITAL EXPANSION
PROJECTS AND TO FINANCE POTENTIAL ACQUISITIONS BY THE COMPANY.


 


5.3           EXPENSES.  THE COMPANY SHALL REIMBURSE THE BUYER FOR ALL
REASONABLE EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND EXPENSES, AND OUT-OF-POCKET TRAVEL COSTS AND EXPENSES, INCURRED BY THEM IN
CONNECTION WITH (A) THEIR DUE DILIGENCE REVIEW OF THE COMPANY AND ANY TARGET OF
ANY ACQUISITION THAT THE COMPANY MAY MAKE, WHICH ACQUISITION IS AT LEAST
PARTIALLY FINANCED BY THE SALE OF THE SHARES, AND (B) THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE TRANSACTIONS HEREUNDER AND THEREUNDER.


 


12

--------------------------------------------------------------------------------



 


5.4           NO INTEGRATION.  THE COMPANY SHALL NOT MAKE ANY OFFERS OR SALES OF
ANY SECURITY (OTHER THAN THE SHARES) UNDER CIRCUMSTANCES THAT WOULD REQUIRE
REGISTRATION OF THE SHARES BEING OFFERED OR SOLD HEREUNDER UNDER THE 1933 ACT OR
CAUSE THE OFFERING OF THE SHARES TO BE INTEGRATED WITH ANY OTHER OFFERING OF
SECURITIES BY THE COMPANY IN SUCH A MANNER AS WOULD REQUIRE THE COMPANY TO SEEK
THE APPROVAL OF ITS STOCKHOLDERS FOR THE ISSUANCE OF THE SHARES UNDER ANY
STOCKHOLDER APPROVAL PROVISION APPLICABLE TO THE COMPANY OR ITS SECURITIES.


 


5.5           FUTURE ACQUISITIONS.  THE COMPANY SHALL NOT REVOKE ITS APPROVAL OF
THE ACQUISITION OF THE SHARES BY THE BUYER.  THE COMPANY SHALL USE ITS BEST
EFFORTS TO ENSURE THAT THE ACQUISITION OF THE SHARES BY THE BUYER SHALL NOT BE
MADE SUBJECT TO THE PROVISIONS OF ANY ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION, THE APPLICABLE PROVISIONS
OF THE NEVADA REVISED STATUTES, AND ANY PROVISIONS OF AN ANTI-TAKEOVER NATURE
ADOPTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR CONTAINED IN THE COMPANY’S
ARTICLES OF INCORPORATION, BYLAWS, OR THE ORGANIZATIONAL DOCUMENTS OF ANY OF ITS
SUBSIDIARIES, EACH AS AMENDED.


 


ARTICLE 6
CONDITIONS TO THE COMPANY’S OBLIGATION


 

The obligation of the Company hereunder to issue and sell the Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions thereto (except as otherwise noted
therein), provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 


6.1           DELIVERY OF TRANSACTION DOCUMENTS.  THE BUYER SHALL HAVE EXECUTED
AND DELIVERED THE TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY TO THE
COMPANY.


 


6.2           PAYMENT OF PURCHASE PRICE.  THE BUYER SHALL HAVE DELIVERED THE 
PURCHASE PRICE IN ACCORDANCE WITH SECTION 2.22.


 


6.3           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE BUYER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(PROVIDED, HOWEVER, THAT SUCH QUALIFICATION SHALL ONLY APPLY TO REPRESENTATIONS
OR WARRANTIES NOT OTHERWISE QUALIFIED BY MATERIALITY) AS OF THE DATE WHEN MADE
AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND THE BUYER
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE BUYER AT OR PRIOR TO THE CLOSING DATE.


 


6.4           LITIGATION.  NO LITIGATION, STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER
THE MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


6.5           NO PROHIBITION.  NEITHER THE CONSUMMATION NOR THE PERFORMANCE OF
THE ACQUISITION OF THE SHARES BY THE BUYER WILL MATERIALLY CONTRAVENE, OR
CONFLICT WITH, OR RESULT IN A MATERIAL VIOLATION OF (A) ANY APPLICABLE LEGAL
REQUIREMENT, OR (B) ANY LEGAL REQUIREMENT THAT HAS BEEN PUBLISHED, INTRODUCED,
OR OTHERWISE PROPOSED BY OR BEFORE ANY GOVERNMENTAL BODY.


 


6.6           FAIRNESS OPINION.  THE COMPANY SHALL HAVE RECEIVED A WRITTEN
OPINION FROM A REPUTABLE THIRD PARTY FINANCIAL ADVISOR REASONABLY SATISFACTORY
TO THE COMPANY AND THE BUYER WITH RESPECT TO THE FAIRNESS FROM A FINANCIAL POINT
OF VIEW TO THE COMPANY’S SHAREHOLDERS OF THE PER SHARE PURCHASE PRICE.


 


13

--------------------------------------------------------------------------------



 


ARTICLE 7
CONDITIONS TO THE BUYER’S OBLIGATION


 

The obligation of the Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (except as otherwise noted therein), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in his sole discretion:

 


7.1           DELIVERY OF TRANSACTION DOCUMENTS; ISSUANCE OF SHARES.  THE
COMPANY SHALL HAVE EXECUTED AND DELIVERED THE TRANSACTION DOCUMENTS TO THE BUYER
AND SHALL DELIVER THE TRANSFER INSTRUCTIONS TO THE TRANSFER AGENT FOR THE
COMPANY’S COMMON STOCK TO ISSUE CERTIFICATES IN THE NAME OF THE BUYER
REPRESENTING THE SHARES BEING PURCHASED BY THE BUYER.  THE COMPANY SHALL DELIVER
A COPY OF THE TRANSFER INSTRUCTIONS TO THE BUYER AT THE CLOSING.


 


7.2           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(PROVIDED, HOWEVER, THAT SUCH QUALIFICATION SHALL ONLY APPLY TO REPRESENTATIONS
OR WARRANTIES NOT OTHERWISE QUALIFIED BY MATERIALITY) AS OF THE DATE WHEN MADE
AND AS OF THE CLOSING DATE AS THOUGH MADE AT SUCH TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.


 


7.3           CONSENTS.  ANY CONSENTS OR APPROVALS REQUIRED TO BE SECURED BY THE
COMPANY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS SHALL HAVE BEEN OBTAINED AND SHALL BE REASONABLY SATISFACTORY TO THE
BUYER.


 


7.4           LITIGATION.  NO ACTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER
THE MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


7.5           OPINION.  THE BUYER SHALL HAVE RECEIVED AN OPINION OF THE
COMPANY’S COUNSEL DATED AS OF THE CLOSING DATE WITH RESPECT TO THE ISSUANCE AND
SALE OF THE SHARES AT THE CLOSING, IN FORM, SCOPE AND SUBSTANCE REASONABLY
SATISFACTORY TO THE BUYER WITH RESPECT TO THE MATTERS SET FORTH IN EXHIBIT A
ATTACHED HERETO.


 


7.6           NO MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE ASSETS, LIABILITIES (CONTINGENT OR OTHERWISE), AFFAIRS,
BUSINESS, OPERATIONS, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY PRIOR TO THE CLOSING DATE.


 


7.7           NO PROHIBITION.  NEITHER THE CONSUMMATION NOR THE PERFORMANCE OF
THE ACQUISITION OF THE SHARES BY THE BUYER HEREUNDER WILL MATERIALLY CONTRAVENE,
OR CONFLICT WITH, OR RESULT IN A MATERIAL VIOLATION OF (A) ANY APPLICABLE LEGAL
REQUIREMENT, OR (B) ANY LEGAL REQUIREMENT THAT HAS BEEN PUBLISHED, INTRODUCED,
OR OTHERWISE PROPOSED BY OR BEFORE ANY GOVERNMENTAL BODY.


 


7.8           FAIRNESS OPINION.  THE COMPANY SHALL HAVE RECEIVED A WRITTEN
OPINION FROM A REPUTABLE THIRD PARTY FINANCIAL ADVISOR REASONABLY SATISFACTORY
TO THE COMPANY AND THE BUYER WITH RESPECT TO THE FAIRNESS FROM A FINANCIAL POINT
OF VIEW TO THE COMPANY’S SHAREHOLDERS OF THE PER SHARE PURCHASE PRICE.


 


14

--------------------------------------------------------------------------------



 


ARTICLE 8
TERMINATION


 


8.1           TERMINATION PROVISIONS.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME BEFORE THE CLOSING DATE:


 


A.     BY MUTUAL CONSENT OF THE COMPANY AND THE BUYER;


 


B.     BY EITHER THE COMPANY OR THE BUYER, AS APPLICABLE, IN THE EVENT THAT ANY
OF THE CONDITIONS PRECEDENT TO THEIR RESPECTIVE OBLIGATIONS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AS SET FORTH IN ARTICLE 6 OR ARTICLE 7, THROUGH
NO FAULT OF THE TERMINATING PARTY, HAVE NOT BEEN MET AND SATISFIED AND HAVE
BECOME IMPOSSIBLE OF FULFILLMENT;


 


C.     BY EITHER THE COMPANY OR THE BUYER IF THE CLOSING DOES NOT OCCUR BY
MAY 31, 2008 OR SUCH LATER DATE AS THE COMPANY AND THE BUYER MAY MUTUALLY AGREE
UPON (PROVIDED THAT THE TERMINATING PARTY IS NOT THEN IN MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT CONTAINED HEREIN);


 


D.     BY THE BUYER IF THERE HAS BEEN ANY MATERIAL BREACH OF ANY REPRESENTATION,
WARRANTY, AGREEMENT OR COVENANT IN THIS AGREEMENT BY THE COMPANY, WHICH BREACH
CANNOT BE OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER GIVING WRITTEN
NOTICE THEREOF TO THE COMPANY; AND


 


E.     BY THE COMPANY IF THERE HAS BEEN ANY MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, AGREEMENT OR COVENANT IN THIS AGREEMENT BY ANY OF THE
BUYER, WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS
AFTER GIVING WRITTEN NOTICE THEREOF TO THE BUYER.


 


8.2           EFFECT OF TERMINATION.  UPON THE TERMINATION OF THIS AGREEMENT
PURSUANT TO THE TERMS HEREOF, THIS AGREEMENT WILL BE VOID AND NEITHER PARTY WILL
HAVE ANY FURTHER LIABILITY OBLIGATIONS WITH RESPECT HEREOF, EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT OR EXCEPT AND TO THE EXTENT TERMINATION RESULTS FROM
THE INTENTIONAL BREACH BY A PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS HEREUNDER.


 


ARTICLE 9
INDEMNIFICATION


 


9.1           INDEMNIFICATION BY THE COMPANY.   THE COMPANY AGREES TO INDEMNIFY
THE BUYER AND ITS AFFILIATES AND HOLD THE BUYER AND ITS AFFILIATES HARMLESS FROM
AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF
THE BUYER’S COUNSEL IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING), WHICH MAY BE INCURRED BY THE BUYER OR SUCH AFFILIATES AS A
RESULT OF ANY CLAIMS MADE AGAINST THE BUYER OR SUCH AFFILIATES BY ANY PERSON
THAT RELATE TO OR ARISE OUT OF (I) ANY BREACH BY THE COMPANY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THIS AGREEMENT OR IN THE
TRANSACTION DOCUMENTS (OTHER THAN THE BEYNON REGISTRATION RIGHTS AGREEMENT,
WHICH CONTAINS SEPARATE INDEMNIFICATION PROVISIONS), OR (II) ANY LITIGATION,
INVESTIGATION OR PROCEEDING INSTITUTED BY ANY PERSON WITH RESPECT TO THIS
AGREEMENT OR THE SHARES (EXCLUDING, HOWEVER, ANY SUCH LITIGATION, INVESTIGATION
OR PROCEEDING WHICH ARISES SOLELY FROM THE ACTS OR OMISSIONS OF THE BUYER OR ITS
AFFILIATES).


 


9.2           NOTIFICATION.  ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER
(“INDEMNIFIED PARTY”) WILL (I) GIVE PROMPT NOTICE TO THE COMPANY, OF ANY THIRD
PARTY CLAIM, ACTION OR SUIT WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION (THE
“CLAIM”) (BUT OMISSION OF SUCH NOTICE SHALL NOT RELIEVE THE COMPANY FROM
LIABILITY HEREUNDER EXCEPT TO THE EXTENT IT IS ACTUALLY PREJUDICED BY SUCH
FAILURE TO GIVE NOTICE), SPECIFYING


 


15

--------------------------------------------------------------------------------



 


IN REASONABLE DETAIL THE FACTUAL BASIS FOR THE CLAIM, THE AMOUNT THEREOF,
ESTIMATED IN GOOD FAITH, AND THE METHOD OF COMPUTATION OF THE CLAIM, ALL WITH
REASONABLE PARTICULARITY AND CONTAINING A REFERENCE TO THE PROVISIONS OF THIS
AGREEMENT IN RESPECT OF WHICH SUCH INDEMNIFICATION IS SOUGHT WITH RESPECT TO THE
CLAIM, AND (II) UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE JUDGMENT A
CONFLICT OF INTEREST MAY EXIST BETWEEN SUCH INDEMNIFIED PARTY AND THE COMPANY
WITH RESPECT TO SUCH CLAIM, PERMIT THE COMPANY TO ASSUME THE DEFENSE OF THE
CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  THE
INDEMNIFIED PARTY SHALL COOPERATE FULLY WITH THE COMPANY WITH RESPECT TO THE
DEFENSE OF THE CLAIM AND, IF THE COMPANY ELECTS TO ASSUME CONTROL OF THE DEFENSE
OF THE CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE
DEFENSE OF THE CLAIM AT ITS OWN EXPENSE.  IF THE COMPANY DOES NOT ELECT TO
ASSUME CONTROL OR OTHERWISE PARTICIPATE IN THE DEFENSE OF THE CLAIM, THEN THE
INDEMNIFIED PARTY MAY DEFEND THROUGH COUNSEL OF ITS OWN CHOOSING.  IF SUCH
DEFENSE IS NOT ASSUMED BY THE COMPANY, THE COMPANY WILL NOT BE SUBJECT TO ANY
LIABILITY UNDER THIS AGREEMENT OR OTHERWISE FOR ANY SETTLEMENT MADE WITHOUT ITS
CONSENT (BUT SUCH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED). IF THE
COMPANY ELECTS NOT TO OR IS NOT ENTITLED TO ASSUME THE DEFENSE OF A CLAIM, IT
WILL NOT BE OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR
ALL INDEMNIFIED PARTIES WITH RESPECT TO THE CLAIM, UNLESS AN ACTUAL CONFLICT OF
INTEREST EXISTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED
PARTIES WITH RESPECT TO THE CLAIM, IN WHICH EVENT THE COMPANY WILL BE OBLIGATED
TO PAY THE FEES AND EXPENSES OF SUCH ADDITIONAL COUNSEL OR COUNSELS.


 


ARTICLE 10
GOVERNING LAW; MISCELLANEOUS


 


10.1         GOVERNING LAW.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN THE STATE
OF ILLINOIS WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE
AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  ALL PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  ALL PARTIES FURTHER AGREE
THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT ANY PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. ALL PARTIES AGREE THAT A FINAL NON-APPEALABLE
JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. 
THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER THIS AGREEMENT
SHALL BE RESPONSIBLE FOR ALL REASONABLE FEES AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.


 


10.2         COUNTERPARTS; ELECTRONIC SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO THE
OTHER PARTY HERETO BY ELECTRONIC TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


 


10.3         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


 


10.4         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR


 


16

--------------------------------------------------------------------------------



 


RULE OF LAW.  ANY PROVISION HEREOF WHICH MAY PROVE INVALID OR UNENFORCEABLE
UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION HEREOF.


 


10.5         ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND SUPERSEDE ALL PREVIOUS
UNDERSTANDINGS OR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH MATTERS. 
NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE COMPANY
AND THE BUYER.


 


10.6         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND SHALL BE EFFECTIVE FIVE DAYS
AFTER BEING PLACED IN THE MAIL, IF MAILED BY REGULAR UNITED STATES MAIL, OR UPON
RECEIPT, IF DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT
DELIVERY SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE
ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Broadwind Energy, Inc.

47 E. Chicago Avenue, Suite 332

Naperville, IL 60540

Telephone: (630) 637-0315

Facsimile:  (630) 637-8472

Attention:  Mr. J. Cameron Drecoll

 

With copy to:

 

Fredrikson & Byron, P.A.
4000 U.S. Bank Plaza
200 South Sixth Street
Minneapolis, MN  55402-1425
Telephone: (612) 492-7000
Facsimile:  (612) 492-7077
Attention:  Daniel A. Yarano

 

If to the Buyer:

 

Charles H. Beynon

5151 San Felipe, Suite 425

Houston, Texas 77056

Telephone: (713) 305-7912

Facsimile: (713) 868-4660

 

Each party shall provide notice to the other party of any change in address.

 


10.7         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  THE
COMPANY SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BUYER.


 


17

--------------------------------------------------------------------------------



 


10.8         THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


10.9         PUBLICITY.  THE COMPANY AND THE BUYER SHALL HAVE THE RIGHT TO
REVIEW FOR A REASONABLE PERIOD OF TIME BEFORE ISSUING ANY PRESS RELEASES OR ANY
OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF THE BUYER, TO MAKE ANY PRESS RELEASE WITH RESPECT TO SUCH
TRANSACTIONS AS IS REQUIRED BY APPLICABLE LAW AND REGULATIONS (ALTHOUGH THE
BUYER SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS
RELEASE PRIOR TO ITS RELEASE AND SHALL BE PROVIDED WITH A COPY THEREOF AND BE
GIVEN AN OPPORTUNITY TO COMMENT THEREON).  NOTWITHSTANDING THE FOREGOING, THE
COMPANY SHALL FILE WITH THE SEC A FORM 8-K DISCLOSING THE TRANSACTIONS HEREIN
WITHIN FOUR (4) BUSINESS DAYS OF THE CLOSING DATE AND ATTACH THE RELEVANT
AGREEMENTS AND INSTRUMENTS THERETO, AND THE BUYER MAY MAKE SUCH FILINGS AS MAY
BE REQUIRED UNDER SECTION 13 AND SECTION 16 OF THE 1934 ACT.


 


10.10       FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


10.11       NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


10.12       RIGHTS CUMULATIVE.  EACH AND ALL OF THE VARIOUS RIGHTS, POWERS AND
REMEDIES OF THE PARTIES SHALL BE CONSIDERED CUMULATIVE WITH AND IN ADDITION TO
ANY OTHER RIGHTS, POWERS AND REMEDIES WHICH OR THE TRANSACTION DOCUMENTS SUCH
PARTIES MAY HAVE AT LAW OR IN EQUITY IN THE EVENT OF THE BREACH OF ANY OF THE
TERMS OF THIS AGREEMENT.  THE EXERCISE OR PARTIAL EXERCISE OF ANY RIGHT, POWER
OR REMEDY SHALL NEITHER CONSTITUTE THE EXCLUSIVE ELECTION THEREOF NOR THE WAIVER
OF ANY OTHER RIGHT, POWER OR REMEDY AVAILABLE TO SUCH PARTY.


 


10.13       SURVIVAL.  ANY COVENANT OR AGREEMENT IN THIS AGREEMENT REQUIRED TO
BE PERFORMED FOLLOWING THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL
SURVIVE THE CLOSING DATE. WITHOUT LIMITATION OF THE FOREGOING, THE RESPECTIVE
REPRESENTATIONS AND WARRANTIES GIVEN BY THE PARTIES HERETO SHALL SURVIVE THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN, BUT ONLY FOR A PERIOD OF
THE EARLIER OF (I) THREE (3) YEARS FOLLOWING THE CLOSING DATE AND (II) THE
APPLICABLE STATUTE OF LIMITATIONS WITH RESPECT TO EACH REPRESENTATION AND
WARRANTY, AND THEREAFTER SHALL EXPIRE AND HAVE NO FURTHER FORCE AND EFFECT.


 


10.14       KNOWLEDGE.  THE TERM “KNOWLEDGE OF THE COMPANY” OR ANY SIMILAR
FORMULATION OF KNOWLEDGE SHALL MEAN, THE ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF
AN EXECUTIVE OFFICER OF THE COMPANY.


 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

By:

/s/ J. Cameron Drecoll

 

J. Cameron Drecoll, Chief Executive Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

/s/ Charles H. Beynon

 

Charles H. Beynon

 

A-1

--------------------------------------------------------------------------------